DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/20/2020 has been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a method, Claims 1-10, in the reply filed on 04/05/2022 is acknowledged. Since the claims 1, 11 and 15 have been amended to overcome the prior art (Gimenez Manent et al., US 2018/0071985), and the traversal is persuasive, thus the Restriction requirement on 02/28/2022 has been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the material supply module" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The remaining dependent claims 2-10 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gimenez Manent et al. (US 2018/0071985-of record) in view of Chen et al. (US 2015/0298397).

With respect to claim 1, Gimenez Manent teaches a method comprising: controlling a rotatable delivery module (“the vane 116”) to rotate in a first direction to a supply position to enable material to be supplied to an additive manufacturing platform, wherein during such rotation to the supply position the rotatable delivery module contacts and collects respective portions of said material contained by the material supply module (“the controller 126 controls the vane 116 to move to a feed position, as illustrated in FIG. 7c at which the measured dose of build material is positioned level with the top of the supply module 102. The measured dose of build material may then be distributed over support platform 104”, Pa [0038] and Figs. 7a-7d). 
Gimenez Manent further teaches that the build material is delivered to the supply module 102 from a main build material store 402 through the build material feed mechanism 410 (Pa [0029]), and in one example the build material feed mechanism 410 may be controlled to deliver a predetermined amount of build material to the supply module 102 (Pa [0030] and Fig. 4), or in another example, for example where the feed mechanism is not controllable to deliver an accurate quantity of build material to the supply module 102 the protrusion 122 may be used to determine when a sufficient quantity of build material has been delivered to the build module 102 (Pa [0041] and Fig. 9), but is silent to determining an amount of material within the material supply module based on a resistive force exerted on the rotatable delivery module as the rotatable delivery module is moving in and collecting the respective portions of material.

In the same field of endeavor, a three-dimensional object forming apparatus, Chen teaches that the apparatus comprises a powder recycling system 3 comprising a powder feeder 31 (Pa [0033]) for accommodating construction powder (not shown) and feeding the construction powder to the construction platform 21 (Pa [0034]), and the recycled remaining powder is introduced into the powder feeder 31 to be used as the construction powder (Pa [0037]). Chen further teaches a motor torque sensor 314 located at a lateral side of the powder container 311 of the powder feeder 31 such that if the motor torque sensor 314 senses that the amount of the construction powder in the powder container 311 reaches a threshold value, the process of recycling the remaining powder is stopped to effectively control the amount of the construction powder in the powder container 311 (Pa [0038]).
Since Gimenez Manent teaches that the vane 116 may be driven by any suitable drive mechanism (not shown), such as a stepper motor (Pa [0024]), and is concerned with delivering/containing a predetermined amount of build material to/in the supply module 102, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gimenez Manent with the teachings of Chen and incorporate the motor torque sensor on the motor for the vane such that during the rotation of the vane in Figs. 7a-7d, if the motor torque sensor senses that the amount of the build material in the supply module reaches a threshold value, the delivering of the build material to the supply module is stopped to effectively control the amount of the in the supply module.

With respect to claim 9, Chen as applied in the combination regarding claim 1 above teaches determining an amount of material within the material supply module (“the motor torque sensor 314 senses that the amount of the construction powder in the powder container 311”, Pa [0038]), one would have found it obvious to determine an amount of material to be input to the material supply module based on the determined amount of material within the material supply module in order to maintain an amount of material in the material supply module.

With respect to claim 10, Gimenez Manent as applied to claim 1 above teaches controlling the rotatable delivery module to perform a rotation in the first direction. Even if Gimenez Manent is silent to a full rotation in the first direction, Gimenez Manent teaches that a vane, or blade, 116 is rotatable about the axis 118 (Pa [0023]), and does not teach away a full rotation in the first direction, thus one would have found it obvious to control the vane to perform a full rotation in the first direction in order to repeat the operation of the vane in Figs. 6 and 7a-7d for the next layer.

With respect to claim 11, Gimenez Manent teaches a material calculation system (“a 3D printing system 100”, Pa [0018]) comprising:
a rotatable dispenser module (“the vane 116”, Pa [0023]); and
a computer processor (“a controller 126”, Pa [0026]);
wherein:
the rotatable dispenser module is controllable to rotate in a first direction to a feed position to enable material to be applied to an additive manufacturing platform,
the rotatable dispenser module is arranged relative to a material supply module to contain said material such that the rotatable dispenser module contacts and collects respective portions of said material contained by the material supply module during said rotation to the feed position (“the controller 126 controls the vane 116 to move to a feed position, as illustrated in FIG. 7c at which the measured dose of build material is positioned level with the top of the supply module 102. The measured dose of build material may then be distributed over support platform 104”, Pa [0038] and Figs. 7a-7d).
Gimenez Manent further teaches that operation of the 3D printing system 100 is generally controlled by a controller 126 (Pa [0026]), the build material is delivered to the supply module 102 from a main build material store 402 through the build material feed mechanism 410 (Pa [0029]), in one example the build material feed mechanism 410 may be controlled to deliver a predetermined amount of build material to the supply module 102 (Pa [0030] and Fig. 4), and in another example, for example where the feed mechanism is not controllable to deliver an accurate quantity of build material to the supply module 102 the protrusion 122 may be used to determine when a sufficient quantity of build material has been delivered to the build module 102 (Pa [0041] and Fig. 9), but does not specifically teach that the computer processor is configured to identify an amount of material contained by the material supply module based on a resistive force exerted on the rotatable delivery module as the rotatable delivery module is moving in and collecting said respective portions of material..

In the same field of endeavor, a three-dimensional object forming apparatus, Chen teaches that the apparatus comprises a powder recycling system 3 comprising a powder feeder 31 (Pa [0033]) for accommodating construction powder (not shown) and feeding the construction powder to the construction platform 21 (Pa [0034]), and the recycled remaining powder is introduced into the powder feeder 31 to be used as the construction powder (Pa [0037]). Chen further teaches a motor torque sensor 314 located at a lateral side of the powder container 311 of the powder feeder 31 such that if the motor torque sensor 314 senses that the amount of the construction powder in the powder container 311 reaches a threshold value, the process of recycling the remaining powder is stopped to effectively control the amount of the construction powder in the powder container 311 (Pa [0038]).
Since Gimenez Manent teaches that the vane 116 may be driven by any suitable drive mechanism (not shown), such as a stepper motor (Pa [0024]) and is concerned with delivering/containing a predetermined amount of build material to/in the supply module 102, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gimenez Manent with the teachings of Chen and incorporate the motor torque sensor on the motor for the vane such that during the rotation of the vane in Figs. 7a-7d, if the motor torque sensor senses that the amount of the build material in the supply module reaches a threshold value, the computer processor is configured to identify an amount of material contained by the material supply module from the motor torque sensor and stop the delivering of the build material to the supply module to effectively control the amount of the in the supply module.

With respect to claim 15, Gimenez Manent a computer readable medium (“a memory 204”) comprising instructions that when executed by a processor (“202”), cause the processor (“The memory 204 stores build material supply management instructions 206 that, when executed by the processor 202, control the 3D printing system 100 to manage the supply of build material, as described herein.”, Pa [0027]) to:
instruct a rotatable delivery module (“the vane 116”) to rotate in a first direction to a supply position to enable material to be supplied to an additive manufacturing platform (“support platform 104”), wherein during such rotation to the supply position the rotatable delivery module contacts and collects respective portions of said material contained by a material supply module (“the supply module 102”) (“the controller 126 controls the vane 116 to move to a feed position, as illustrated in FIG. 7c at which the measured dose of build material is positioned level with the top of the supply module 102. The measured dose of build material may then be distributed over support platform 104”, Pa [0038] and Figs. 7a-7d).
Gimenez Manent further teaches that the build material is delivered to the supply module 102 from a main build material store 402 through the build material feed mechanism 410 (Pa [0029]), in one example the build material feed mechanism 410 may be controlled to deliver a predetermined amount of build material to the supply module 102 (Pa [0030] and Fig. 4), and in another example, for example where the feed mechanism is not controllable to deliver an accurate quantity of build material to the supply module 102 the protrusion 122 may be used to determine when a sufficient quantity of build material has been delivered to the build module 102 (Pa [0041] and Fig. 9), but is silent to determining an amount of material within the material supply module based on a resistive force exerted on the rotatable delivery module as the rotatable delivery module is moving in and collecting said respective portions of material.

In the same field of endeavor, a three-dimensional object forming apparatus, Chen teaches that the apparatus comprises a powder recycling system 3 comprising a powder feeder 31 (Pa [0033]) for accommodating construction powder (not shown) and feeding the construction powder to the construction platform 21 (Pa [0034]), and the recycled remaining powder is introduced into the powder feeder 31 to be used as the construction powder (Pa [0037]). Chen further teaches a motor torque sensor 314 located at a lateral side of the powder container 311 of the powder feeder 31 such that if the motor torque sensor 314 senses that the amount of the construction powder in the powder container 311 reaches a threshold value, the process of recycling the remaining powder is stopped to effectively control the amount of the construction powder in the powder container 311 (Pa [0038]).
Since Gimenez Manent teaches that the vane 116 may be driven by any suitable drive mechanism (not shown), such as a stepper motor (Pa [0024]) and is concerned with delivering/containing a predetermined amount of build material to/in the supply module 102, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gimenez Manent with the teachings of Chen and incorporate the motor torque sensor on the motor for the vane such that during the rotation of the vane in Figs. 7a-7d, if the motor torque sensor senses that the amount of the build material in the supply module reaches a threshold value, the delivering of the build material to the supply module is stopped to effectively control the amount of the in the supply module.

Allowable Subject Matter

Claims 2-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 2 and 12, a primary reason why it is deemed novel and non-obvious is that while Gimenez Manent (US 2018/0071985-of record) teaches that said rotation of the rotatable delivery module in the first direction is inherently controlled via a signal that is input to the rotatable delivery module since the controller 126 controls the vane 116 (Pa [0038]), and Chen (US 2015/0298397) teaches said determining the amount of material within the material supply module based on the resistive force in order to stop the delivering of the build material to the supply module to effectively control the amount of the in the supply module, but the prior arts do not show or suggest adjusting the signal input to the rotatable delivery module to overcome at least a portion of the resistive force; and determining the amount of material based on the adjusted signal.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742